DETAILED ACTION
This communication is a Final Rejection Office Action in response to the 7/28/2022 response filled in Application 15/783,660.  Claims 1-24 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments


Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive. 

The Applicant argues “The recitations of claim 1 improve the computing performance of the computing device by reducing memory utilization allowing parallel processing of complete demand pegging processes independently in real-time.”
The Examiner respectfully disagrees.  Parallel processing is not an improvement to the functioning of computing devices.  Parallel processes is well known and has long been employed by computers to process data.  Nothing in the Applicant’s specification discloses the claimed parallel processing as anything other than conventional.  As such, this does not represent an improvement to the functioning of a computer.

The Applicant argues “Furthermore, the recitations of claim 1 transform the output of the demand pegging process automatically into an electronic order to a supplier computing system for an additional quantity of the units for delivery to the material node based of the supply set of units and an alternative inventory path for the supply based on the supply set of units, wherein the alternative inventory path defines a secondary supply of the units to be directed to the material node. These features of claim 1 are not insignificant extra-solution activities, but rather the purpose of the demand pegging process recited in claim 1. Thus, the real-time independent demand pegging is performed to provide the output used to initiate automatic adjustments to maintain efficient and continuing operation of a dynamically changing supply chain that may have inventory and demand flows that change faster than any human or group of humans could calculate and make adjustments in real-time (or near real-time for that matter). Supply chain computing networks include a vast array of materials flowing through nodes every second and humans are incapable of processing the data at least because by the time the humans receive and view the data the environment has already changed making any adjustments made by them after processing the data too late to effect a meaningful change resulting in a potential failure of the supply chain.”
 The Examiner respectfully disagrees.  Using the output of the pegging analysis to automatically initiate an electronic order to a supplier computing system or determining an alternative inventory path for the supply based on the supply set of units are directed to fundamental economic principles or practices including risk mitigation.  Further the added limitations are also directed to commercial transactions and sales activities.  As such, automatically ordering inventory from supplier and finding alternate suppliers are abstract.

The Applicant argues “Applicant's specification includes a number of technological improvements including improving the ability to processes big data/scaled datasets with complex supply chain flows, reduction of memory utilization by not holding all peggings in memory and may be flushing peggings out to disk storage based on memory allocation/availability, providing an independent demand pegging solution that may peg demand to a supply at any point in the supply chain without pegging other demands first, performance improvements may be realized as the present techniques allow for horizontal scaling of the pegging process by enabling the system to run multiple pegging threads simultaneously to calculate a variety of independent demand peggings, processing efficiency, etc. “

The Examiner respectfully disagrees.  Flushing data from memory is considered a general link to a particular technological environment.  MPEP 2106.05(h) states 
a limitation that does no more than generally link a judicial exception to a particular technological environment is Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016). In Affinity Labs, the claim recited a broadcast system in which a cellular telephone located outside the range of a regional broadcaster (1) requests and receives network-based content from the broadcaster via a streaming signal, (2) is configured to wirelessly download an application for performing those functions, and (3) contains a display that allows the user to select particular content. 838 F.3d at 1255-56, 120 USPQ2d at 1202. The court identified the claimed concept of providing out-of-region access to regional broadcast content as an abstract idea, and noted that the additional elements limited the wireless delivery of regional broadcast content to cellular telephones (as opposed to any and all electronic devices such as televisions, cable boxes, computers, or the like). 838 F.3d at 1258-59, 120 USPQ2d at 1204. Although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (cellular telephones) and thus fails to add an inventive concept to the claims. 838 F.3d at 1259, 120 USPQ2d at 1204.
The instant claim is similar in that the abstract idea of pegging demand to a supply is linked to the particular technological environment of a system that purges data from memory.  Purging data from memory does not meaningfully limit the claim because it involves employing generic computer functions to limit the abstract idea.  As such, purging data from memory does not represent a technical improvement.

Regarding the rejections under 103, the Applicant argues “The combination of Hegde, Prasanna, Wu, and Tu does not appear to include any discussion of in real-time in parallel with a set of other demand pegging processes, independently process the first demand to be pegged as recited in claim 1. The Examiner points to paragraph [0076] of Hegde that generally describes the computing environment utilized in Hegde that may be used to "decompos[e] the problem into independent subproblems" or may be "suitable for parallel programming." However, unlike the aspirations expressed in Hegde, Applicant's claim 1 does not decompose a process into subproblems. Rather, Applicant's claim 1 provides for processing of multiple independent end-to-end demand pegging processes to be executed in parallel without the added workload of decomposition. There does not appear to be a discussion of such a feature in Hegde and there is nothing in combination with Prasanna, Wu, and Tu that would suggest such a feature.”
The Examiner respectfully disagrees.  Hegde Claim 9 teaches the heuristic and linear programming processing at a given manufacturing stage are performed in parallel

The Applicant further argues “The cited portions of the combination of references also appear to be silent regarding automatically transmit an electronic order to a supplier computing system for an additional quantity of the units for delivery to the material node based of the supply set of units and automatically calculate an alternative inventory path for the supply based on the supply set of units, wherein the alternative inventory path defines a secondary supply of the units to be directed to the material node as recited in claim 1.”
The Examiner has relied upon a new reference to teach automatically transmitting an electronic order to a supplier computing system.  However, Wu para. 152 teaches the illustrated inventory plan 250 presents the inventory location (e.g., the buyer) with suggested optimal orders, projected delivery, projected service level, and other inventory replenishment information. The example plan 250 includes a primary source orders field 252 that displays the suggested order from the primary supplier and an alternative source order field 254 that displays the suggested order from an alternative source (i.e., transshipment orders).    As such We teaches automatically calculate an alternative inventory path for the supply based on the supply set of units, wherein the alternative inventory path defines a secondary supply of the units to be directed to the material node.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case Claims 1-8 are directed toward a system for pegging demand to a supply in a supply chain.  Claims 9-16 are directed toward a computer program product for pegging demand to a supply in a supply chain. Claims 17-24 are directed toward a method for pegging demand to a supply in a supply chain.  As such, each of the Claims is directed to one of the four statutory categories of invention.
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the Abstract idea of pegging demand to a supply which can be considered a method or organizing human activity as it is drawn to the fundamental economic principle of matching supply to demand.  Additionally, the claims recite limitations that can be performed mentally.  The limitations that represent the Abstract idea include:

generate a node graph for the supply chain that includes a set of material nodes, a set of activity nodes, and a set of capacity nodes, wherein the node graph is generated based on edges between members of set the material nodes, members of the set of activity nodes, and members of the set of capacity nodes along the supply chain, wherein at least one of the edges represent an outflow of a particular material node in the set of material nodes to an inflow of a corresponding particular activity node in the set of activity nodes; 
receive an identification of a first demand to be pegged, the identification including a material node of the set of material nodes, a unit quantity, and a time bucket for the first demand, wherein the unit quantity is based in part on output of a downstream activity node of the set of activity nodes that shares a downstream edge with the material node, and wherein the time bucket represents a period of consumption of units of the material node; 
 in real-time in parallel with a set of other demand pegging processes, independently process the first demand to be pegged by performing operations to: 
identify a set of other demands for the material node at the time bucket;
determine a priority level for the first demand and at least one particular demand in the set of other demands; 
determine an inventory for the material node at the time bucket, the inventory determined in part based on output of an upstream activity node of the set of activity nodes that shares an upstream edge with the material node and an upstream capacity node of the set of capacity nodes that shares an upstream edge with the material node and in part based on the at least one particular demand of the set of other demands having a higher priority that the first demand; 
 calculate a quantity to be pegged based on the unit quantity;
calculate a quantity to skip based on a sum of demand units corresponding to members of the set of other demands having a lower priority than the first demand added to the inventory; 
identify a supply set of units for the time bucket;  
 generate a pegged subset of the supply set of units by skipping members of the supply set of units equal to the quantity to skip, wherein the number of members in the pegged subset of the supply set of units by skipping members of the supply set of units is equal to the quantity pegged;
calculate an amount of memory required by the pegged subset;
automatically transmit an electronic order to a supplier for an additional quantity of the units for delivery to the material node based of the supply set of units; and 
automatically calculate an alternative inventory path for the supply based on the supply set of units, wherein the alternative inventory path defines a secondary supply of the units to be directed to the material node.

The 2019 PEG explains that certain methods of organizing human activity (which includes fundamental economic principles) are Abstract.  The limitations above are drawn to the fundamental economic principle of determining inventory needs and matching supply to high priority demand before lower priority demand.  Further, the 2019 PEG also states that concepts that can be performed mentally are also abstract.  In the instant case, the determining, identifying, calculating, and generating steps can be performed mentally.  Other than reciting that the steps are performed by a processor, nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Further, the generation of a graph with nodes that represent different elements of the supply chain connected by edges that represent material flow is merely a graphical representation of a supply chain.  Generating a graphical representation of a supply chain is also a fundamental economic principle and business relation, and can be performed mentally or with a pen and paper.  As such, the generation of a node/edge graph is also abstract.  
Further, the calculating of an amount of memory is recited broadly.  The claims no not state how this calculation is performed and the Examiner is unable to find details in the specification that explain how this calculation is performed.  Taken broadly, a human can calculate an amount or memory required by the pegged subset.

Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, the Claim 1 recites the following additional elements: 
at least one processor; and 
memory including instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to perform the recited steps;
store a respective quantity to be pegged at each material node associated with the pegged subset; and 
flush the pegged subset from memory to release the memory used to process the first demand; and
output for display in a supply chain management application graphical user interface, a graphical representation of the supply set of units for the time bucket including identification of members of the pegged subset;
a supplier computing system

However, the computer elements are recited at a high level of generality and considered generic computer elements.  Further, para. 80 of the specification discloses the computer as a conventional computer, or collection of conventional computers.  Using a generic computer to implement an Abstract idea amounts to mere instructions to implement an abstract idea on a computer which is not indicative of a practical application.  
Further, the storage of a quantity to be pegged at a particular node is considered insignificant data storage and it is merely storing the result of an analysis.  Under the broadest reasonable interpretation, the claimed data storage adds nothing significant to the claimed process.  As such, the data storage is considered insignificant extra solution activity which the 2019 PEG states is not indicative of integration into a practical application.  
Further, flushing data from memory is considered a general link to a particular technological environment.  MPEP 2106.05(h) states 
a limitation that does no more than generally link a judicial exception to a particular technological environment is Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016). In Affinity Labs, the claim recited a broadcast system in which a cellular telephone located outside the range of a regional broadcaster (1) requests and receives network-based content from the broadcaster via a streaming signal, (2) is configured to wirelessly download an application for performing those functions, and (3) contains a display that allows the user to select particular content. 838 F.3d at 1255-56, 120 USPQ2d at 1202. The court identified the claimed concept of providing out-of-region access to regional broadcast content as an abstract idea, and noted that the additional elements limited the wireless delivery of regional broadcast content to cellular telephones (as opposed to any and all electronic devices such as televisions, cable boxes, computers, or the like). 838 F.3d at 1258-59, 120 USPQ2d at 1204. Although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (cellular telephones) and thus fails to add an inventive concept to the claims. 838 F.3d at 1259, 120 USPQ2d at 1204.
The instant claim is similar in that the abstract idea of pegging demand to a supply is linked to the particular technological environment of a system that purges data from memory.  Purging data from memory does not meaningfully limit the claim because it involves employing generic computer functions to limit the abstract idea.
Further, displaying the output of an analysis is considered insignificant extra-solution activity.  MPEP 2106.06(g) provides examples of activities that the courts have found to be insignificant extra-solution activity.   In Electric Power Group the CAFC found selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display to be insignificant extra solution activity (Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016))).    As such, the combination of the generic computer, generic data storage and generic display do not integrate the abstract idea into a practical application.
In step 2B, the examiner must be determined whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).  In the instant case, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
Further, generally linking an abstract idea to a particular technological environment cannot integrate the abstract idea into a practical application in step 2a prong 2 or provide an inventive concept in step 2B.
Further, MPEP 2106.05(d) states that storing and retrieving data in memory is conventional if claimed generically. Further, the Examiner takes official notice that displaying the result of the supply chain analysis is well-known and conventional.  As such, the combination of the additional elements do not result in an inventive concept.
Further, Claims 2-8 further limit the Abstract idea of assigning supply to a demand and as such remain abstract.
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 2-8 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention.  As such, the presentment of claim 1 otherwise styled as a method or computer program product, for example, would be subject to the same analysis.   As such claims 9-24 are rejected for similar reason as claims 1-9.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 9-10, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hegde US 2003/0065415 A1 in view of Prasana US 2011/0270646 A1 in view of Wu US 2012/0054076 A1 in view of Tu US 20060250248 A1 in view of Gauba US 20170323241 A1.

As per Claim 1 Hegde teaches a system for pegging a demand to a supply in a supply chain, the system comprising:
at least one processor; and (see Hedge Claim 24)
memory including instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to: (see Hedge Claim 24)
generate a node graph for the supply chain that includes a set of material nodes, a set of activity nodes (see Hegde Fig. 4)
receive an identification of a first demand to be pegged, the identification including a material node of the set of material nodes, a unit quantity, and a time bucket for the first demand;  (Hegde para. 112 teaches the pegging calculations need to proceed in low level code sequence. The calculations begin by pegging demands at the top of the bills of materials (at the end-item level) to their supporting needs, and then supporting assets, and then "explode" the pegging throughout the bills of materials supply chain level by level.  Para. 115 teaches prior to the execution of function block 1101 at the low level code containing part "A", the user would already know that half of the part "B" asset release quantity are pegged to its demand while all of the part "C" asset release quantity is pegged to its demand. Hedge para. 113 teaches function block 1101 of FIG. 11 maps the demands against the needs. That is, function block 1101 finds which needs (inventory disbursements) are supporting which demands. The mapping of these two items is based on the fields which are determined as fixed by the LP. For instance, it may be that the LP implementation provided needs for customer shipments which are defined by PN, shipping plant location, time period, customer and customer demand class priority.  Further, see Figs. 2 and 12 that teach receiving an identification of unit quantities)
wherein the unit quantity is based in part on output of a downstream activity node of the set of activity nodes that shares a downstream edge with the material node, and wherein the time bucket represents a period of consumption of units of the material node; (para. 113 teaches specifically, function block 1101 of FIG. 11 maps the demands against the needs. That is, function block 1101 finds which needs (inventory disbursements) are supporting which demands. The mapping of these two items is based on the fields which are determined as fixed by the LP. For instance, it may be that the LP implementation provided needs for customer shipments which are defined by PN, shipping plant location, time period, customer and customer demand class priority. If each of these fields is fixed (i.e., PN, plant, period, customer, priority) in the needs file output by the LP, then the matching occurs on those demands which have fields matching those fixed fields. Further, para. 115 teaches the mapping of function block 1101 may become more interesting in a situation where the demand being mapped is a dependent demand resulting from a binning situation. For example, suppose that part "A" bins to create output parts "B" and "C" with binning percentages of 75% and 25%, respectively, and that each part has 100% yield and bill-of-material-qty-per, where the latter is defined as the quantity of component required for a given assembly to release one unit. This example is shown in FIG. 12. For illustrative purposes, the demands on "B" and "C" are 150 and 100, respectively. Also, 400 pieces of part "A" are built so that part "C" can satisfy its demand. In this example, the asset stock quantities would be 300 and 100 for "B" and "C", respectively, and each would have an asset release quantity of 400. All 400 pieces of the part "C" asset release quantity would be used to satisfy its demand. However, only 200 of the part "B" asset release quantity would be used to satisfy its demand (200=150 demand divided by 0.75 binning percentage) while the remaining 200 assets are excess. Prior to the execution of function block 1101 at the low level code containing part "A", the user would already know that half of the part "B" asset release quantity are pegged to its demand while all of the part "C" asset release quantity is pegged to its demand. Since part "A" simultaneously produces 400 pieces for "B" and "C", half of these are being used to satisfy demand for both "B" and "C" and the other half are being used only to satisfy demand for part "C". Consequently, half of the 400 pieces for "A" should be pegged or mapped to the demand attributes of the demand for "B" and "C" on a 75/25 prorated basis while the other half of the 400 pieces for "A" should be pegged only to the demand attributes of the demand for "C". This results in 150 pieces of the part "A" need being pegged to the demand attributes of the part "B" demand and the remaining 250 pieces of the part "A" need being pegged to the demand attributes of the part "C" demand. In general, when a PN is a component of a binning process, it is helpful to prorate its needs appropriately among the demands its assemblies are supporting.)
identify a set of other demands for the material node at the time bucket; (para. 53 teaches an important function of any EESCP system is to align the matching of supply with demand attributes. A common approach is to assign each order a customer demand class priority which ranks the importance of allocating supply to such orders. In order to be consistent in this regard, it is necessary to pass this information back through the BOM when determining the implied (dependent) requirements for subassemblies, components, etc. due to finished product demand resulting from the order. This allows comparison of the importance of committing material supply and/or capacity relative to other orders requiring the same resources.  Para. 116 teaches however, in some contexts, it may be better to assign the component's needs to the most important demand of the assembly demands it is supporting. For instance, suppose that in FIG. 12 the demand for part "B" has a higher priority than the demand for part "C". In this situation, rather than assigning 150 pieces of the part "A" need to the demand attributes of the part "B" demand (as done via prorating), it may be better to assign 200 pieces of the part "A" need to the demand attributes of the part "B" demand. The latter approach provides an advantage in that all 200 pieces in that half of the part "A" job is required to be released to fully satisfy the part "B" demand; thus, the latter approach ensures that the part "B" demand results in its total quantity required being passed to the next level of the bills of materials with its priority in tact.)
 in real-time parallel with a set of other demand pegging processes, independently process the first demand to be pegged by performing operations to: (Hegde para. 76 teaches  While the present invention is independent of the computer/system architecture, one advantages is the use of multiple solution methods by decomposing the problem into independent subproblems. Furthermore, the decomposition based approach is suitable for parallel programming to reduce computation time.  Further Claim 9 teaches the heuristic and linear programming processing at a given manufacturing stage are performed in parallel.)

determine a priority level for the first demand and at least one particular demand in the set of other demands; (para. 53 teaches an important function of any EESCP system is to align the matching of supply with demand attributes. A common approach is to assign each order a customer demand class priority which ranks the importance of allocating supply to such orders. In order to be consistent in this regard, it is necessary to pass this information back through the BOM when determining the implied (dependent) requirements for subassemblies, components, etc. due to finished product demand resulting from the order. This allows comparison of the importance of committing material supply and/or capacity relative to other orders requiring the same resources.  Para. 116 teaches however, in some contexts, it may be better to assign the component's needs to the most important demand of the assembly demands it is supporting. For instance, suppose that in FIG. 12 the demand for part "B" has a higher priority than the demand for part "C". In this situation, rather than assigning 150 pieces of the part "A" need to the demand attributes of the part "B" demand (as done via prorating), it may be better to assign 200 pieces of the part "A" need to the demand attributes of the part "B" demand. The latter approach provides an advantage in that all 200 pieces in that half of the part "A" job is required to be released to fully satisfy the part "B" demand; thus, the latter approach ensures that the part "B" demand results in its total quantity required being passed to the next level of the bills of materials with its priority in tact.)
determine an inventory for the material node at the time bucket;  (para. 112 teaches FIG. 11 shows a flowchart implementing the sub-steps of step 1004 of FIG. 10 for a given low-level-code. As with MRP, the pegging calculations need to proceed in low level code sequence. The calculations begin by pegging demands at the top of the bills of materials (at the end-item level) to their supporting needs, and then supporting assets, and then "explode" the pegging throughout the bills of materials supply chain level by level.  Further, para. 109 teaches Assets : inventory or anything which increases inventory at a PN, plant. Examples of assets include inventory, WIP, and the production resulting from new manufacturing releases.)
the inventory determined in part based on the set of other demands having a higher priority than the first demand; (para. 116 teaches however, in some contexts, it may be better to assign the component's needs to the most important demand of the assembly demands it is supporting. For instance, suppose that in FIG. 12 the demand for part "B" has a higher priority than the demand for part "C". In this situation, rather than assigning 150 pieces of the part "A" need to the demand attributes of the part "B" demand (as done via prorating), it may be better to assign 200 pieces of the part "A" need to the demand attributes of the part "B" demand. The latter approach provides an advantage in that all 200 pieces in that half of the part "A" job is required to be released to fully satisfy the part "B" demand; thus, the latter approach ensures that the part "B" demand results in its total quantity required being passed to the next level of the bills of materials with its priority in tact.)
calculate a quantity to be pegged based on the unit quantity; 
calculate a quantity to skip based on a sum of demand units corresponding to members of the set of other demands having a lower priority than the first demand added to the inventory;  
identify a supply set of units for the time bucket; 
generate a pegged subset of the supply set of units by skipping members of the supply set of units equal to the quantity to skip, wherein the number of members in the pegged subset is equal to the quantity to be pegged; and (Hegde para. 116 teaches in some contexts, it may be better to assign the component's needs to the most important demand of the assembly demands it is supporting. For instance, suppose that in FIG. 12 the demand for part "B" has a higher priority than the demand for part "C". In this situation, rather than assigning 150 pieces of the part "A" need to the demand attributes of the part "B" demand (as done via prorating), it may be better to assign 200 pieces of the part "A" need to the demand attributes of the part "B" demand. The latter approach provides an advantage in that all 200 pieces in that half of the part "A" job is required to be released to fully satisfy the part "B" demand; thus, the latter approach ensures that the part "B" demand results in its total quantity required being passed to the next level of the bills of materials with its priority intact.)
output for display in a supply chain management application graphical user interface, a graphical representation of the supply set of units for the time bucket including identification of members of the pegged subset.  (Hegde para. 80 teaches once the feasible production plan has been generated, post-processing is carried out to create coherent output files and user-friendly reports. That is, in function block 804, the output of the various partitions may be consolidated and formatted to present a single coherent view of the solution for the user. This includes consistent output files and reports.  Further, para. 135 teaches this report id output to a user interface)
store the members of the pegged subset in the memory; (Hedge para. 32 teaches by example, when supply and/or capacity constraints are violated by the MRP releases, the schedule of releases is adjusted in time by moving a portion of the release to a sufficiently earlier period in time (if possible and later if necessary) such that the required supply and capacity are available. This involves moving up from lower to higher levels of the BOM (implosion) and allocating resources sequentially at each level based on a priority ranking of the MRP material releases which is performed through pegging in which priority ranking information is passed between levels of the BOM. That is, pegging refers to the passing and storing of information about the different demand implied on components from one level of the BOM to the next level of the BOM.)
Hegde does not teach wherein at least one of the edges represent an outflow of a particular material node in the set of material nodes to an inflow of a corresponding particular activity node in the set of activity nodes;   However,   Prasana para. 35 and Fig. 2 describes a flow at a node.  Further, para. 79 teaches the supply chain is modeled as a graph where the nodes are the facilities and edges are the links connecting those facilities.  Paras. 80-82 teach in general the supply chain nodes can have complex structure. We distinguish two major classes: AND and OR nodes, and their behaviour.sup.1. not claim to be consistent. 
OR Nodes: At the OR nodes, the general flow equation holds. Here, the sum of inflow is equal to the sum of outflow and there is no transformation of the inputs. The output is simply all the inputs put together. A warehouse node is usually an OR node. For example, a coal warehouse might receive inputs from 5 different suppliers. The input is coal and the output is also coal and even if fewer than 5 suppliers are supplying at some time, then also output from the warehouse and be produced.
In FIG. 2, if C is an OR node, then the equations of flow through the node C will be as follows:
.phi..sub.CD=.phi..sub.AC+.phi..sub.BC
AND nodes: At the AND nodes, the total output is equal to the minimum input. A factory is usually an AND node. It takes in a number of inputs and combines them to form some output. For example, a factory producing toothpaste might take calcium and fluoride as inputs. Output from the factory can only be produced when both the inputs are being supplied to the factory. Even if the amount of one input is very large, the output produced will depend on the quantity of other input which is being supplied in smaller amounts. The flow equation for node C in the figure, if C is an AND node will be as follows:
.phi..sub.CD=min(.phi..sub.AC,.phi..sub.BC)
The Examiner interprets Prasnana para. 80-82 to describe inflow and outflow of nodes of a supply chain connected by edges.
Hegde does not teach that the graph includes a set of capacity nodes, wherein the node graph is generated based on edges between members of the set of material nodes, members of the set of activity nodes, and members of the set of capacity nodes along the supply chain; However, Prasanna para. 79 teaches the supply chain is modeled as a graph where the nodes are the facilities and edges are the links connecting those facilities. The model will work for linear, piece-wise linear as well as non-linear cost functions. FIG. 1 gives a general supply chain structure.  Further, para. 959 teaches there are 4 types of nodes in the chain: supplier, factory, warehouse and market. Each of these nodes has their own set of parameters.  Both Hegde and Prasanna are drawn to managing supply and demand.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Hegde to include wherein at least one of the edges represent an outflow of a particular material node in the set of material nodes to an inflow of a corresponding particular activity node in the set of activity nodes; and the graph includes a set of capacity nodes, wherein the node graph is generated based on edges between members of set the material nodes, members of the set of activity nodes, and members of the set of capacity nodes along the supply chain to provide better decision support in supply chains under uncertainty, using capacity planning and inventory optimization (see para. 1).
Hegde does not teach the inventory determined in part based on output of an upstream activity node of the set of activity nodes that shares an upstream edge with the material node and an upstream capacity node of the set of capacity nodes that shares an upstream edge with the material node;  However, Wu para. 27 teaches the optimal inventory policies are determined for each location in echelon k based on the demand forecast, estimated delivery delays from upstream locations, and possibly other constraints such as the planned inventory receipt, holding cost, order lead-time and required service level at each location. The optimal inventory policy at each location may be determined over a protection interval having a number of periods. The protection interval may be determined as the sum of a lead-time and inventory review interval, and the optimal inventory for each period of the protection interval may be the amount needed in order to satisfy the service level requirement with minimum cost. The optimal inventory policy for each inventory location may, for example, be determined using simulation-based policy optimization. 
store a respective quantity to be pegged at each material node associated with the pegged subset; and Wu para. 139 teaches with reference now to FIG. 7, an example method 120 for determining demand at each node is illustrated. The method begins at step 122. At step 124, the echelon level is initialized to 2 (because the demand forecast is known at echelon 1), and at step 126 the node is initialized to 1. Then, at step 128 the demand for the current node is determined as the sum of each of the successor nodes. That is, the demand of each upstream node is calculated as the sum of the demand of each immediate successor in the network. The node is then incremented at step 130 (e.g., node=node+1). At step 132, the method determines if all of the nodes in the current echelon have been considered. If not, then the method returns to step 128 to calculate to the demand for the next node (set at step 130). Otherwise, if demand has been determined for all of the nodes in the current echelon, then the method proceeds to step 134 where the echelon level is incremented (e.g., echelon=echelon+1).  
Hegde does not teach automatically calculate an alternative inventory path for the supply based on the supply set of units, wherein the alternative inventory path defines a secondary supply of the units to be directed to the material node However, Wu para. 152 teaches the illustrated inventory plan 250 presents the inventory location (e.g., the buyer) with suggested optimal orders, projected delivery, projected service level, and other inventory replenishment information. The example plan 250 includes a primary source orders field 252 that displays the suggested order from the primary supplier and an alternative source order field 254 that displays the suggested order from an alternative source (i.e., transshipment orders).    Both Hegde and Wu are drawn to managing supply and demand.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Hegde to include the inventory determined in part based on output of an upstream activity node of the set of activity nodes that shares an upstream edge with the material node and an upstream capacity node of the set of capacity nodes that shares an upstream edge with the material node store a respective quantity to be pegged at each material node associated with the pegged subset and automatically calculate an alternative inventory path for the supply based on the supply set of units, wherein the alternative inventory path defines a secondary supply of the units to be directed to the material node as taught by Wu to determine a more robust inventory policy as suggested by Wu para. 5). 

Hedge does not explicitly disclose flush the pegged subset from memory to release the memory used to process the first demand; and However, Tu para. 74 teaches Upon loading each collection of operational data snapshots, the Module 380 gives enough information to the Demand Fulfillment Synchronization Engine 805 for recalculating all supply and demand pegging relationships (all dimensional pegging) and then builds many layers of operational metadata with new relationships, associations, aggregations, and stratifications for navigation, mining and analysis in the Unified Data Model 370.  Para. 76-81 teach
A. Load step: The Information Refresh and Load Switching Module 380 periodically, for example every half hour, receives new operational data from the Information Synchronization Process Module 315.
B. Build step: After receiving the new operational data, the Information Refresh and Load Switching Module 380 is capable of providing enough information to the Demand Fulfillment Synchronization Engine 805 to calculate supply and demand pegging information. After receiving the latest operational metadata, the Information Refresh and Load Switching Module 380 provides enough information to the Demand Fulfillment Synchronization Engine 805 to recalculate for all dimensional supply and demand pegging information, and return the calculation result. The Information Refresh and Load Switching Module 380 builds multi-layers of annotated operational metadata in the Unified Data Module 370 according to the latest returned supply and demand pegging information.
C. Database Switch step: The Unified Data Module 370 uses two same database instances that are stored in the same or different databases for processing refreshed information and load switching. When the Real-time Demand Fulfillment Synchronization Components 800 uses information from a database instance, another database instance proceeds with the loading and building step. When the loading and building steps are finished, the database instance is switched to a database instance that is used by the application system, and the original database instance that is now being used automatically loads and builds information.
D. Information Refresh and Cache: After the Information Refresh and Load Switching Module 380 detects a swap of database instances, the Module 380 caches the refresh operational metadata in a flash memory of the application server.
E. Applications switch and bind to the new cache: When relevant application systems of the application server detect the latest upload of operational metadata, it is transformed and combined with new-cached information. The front-side user in the applicant system uses the latest information, but is not conscious of the above-mentioned changed information.
F. Old cache released: When new operational metadata is cashed in the flash memory of the application server, the old cashed information is deleted for releasing operational resources for the application server.  Both Hegde and Tu are drawn to managing supply and demand.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Hegde to include flush the pegged subset from memory to release the memory used to process the first demand as taught by Tu release operation resources which results in more efficient system operations (see para 81).
Hedge does not explicitly disclose automatically transmit an electronic order to a supplier computing system for an additional quantity of the units for delivery to the material node based of the supply set of units;  Gauba para. 74 teaches In an exemplary embodiment, the selected supplier may be one that has ranked the highest per weighted parameters allotted as indicated above. In another exemplary embodiment, the system 100 may automatically issue a purchase order to such a supplier, keeping the entity 102 informed. For example, for procurement below a pre-determined value, the system 100 may be so configured as to not require a purchase order issuance request and, in this case, a purchase order may directly be issued to a supplier without the intervening step of approval.  Both Hegde and Gauba are drawn to managing supply and demand.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Hegde to include automatically transmit an electronic order to a supplier computing system for an additional quantity of the units for delivery to the material node based of the supply set of units as taught by Gauba to provide efficient methods that enable strategic supplier solutions and optimize the benefits of strategic sourcing, procurement tools and techniques while minimizing the risk within the supply chain (see para. 7)


As per Claim 2 Hegde teaches the system of claim 1, wherein the identification is received via the supply chain management graphical user interface.  (Hedge para. 80 teaches once the feasible production plan has been generated, post-processing is carried out to create coherent output files and user-friendly reports. That is, in function block 804, the output of the various partitions may be consolidated and formatted to present a single coherent view of the solution for the user. This includes consistent output files and reports.  Further, para. 135 teaches this report id output to a user interface)

As per Claim 3 Hegde teaches the system of claim 1, further comprising instructions to assign a priority to each member of the set of other demands.  Attorney Docket No. 4895.012US1 36  (para. 53 teaches a common approach is to assign each order a customer demand class priority which ranks the importance of allocating supply to such orders.)

Claim 8-11 recite similar limitation to those disclosed in claims 1-3 and are rejected for similar reason.  Further, Hedge teaches at least one computer-readable medium including instructions for pegging a demand to a supply in a supply chain that, when executed by at least one processor, cause the at least one processor to perform operations to perform the recited steps.  (see Hedge Claim 24)

Claim 17-19 recite similar limitation to those disclosed in claims 1-3 and are rejected for similar reason.  Further, Hedge teaches a method to perform the recited steps (see Hedge para. 55)


Claim(s) 4, 5, 12-13, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hegde US 2003/0065415 A1 in view of Prasana US 2011/0270646 A1 in view of Wu US 2012/0054076 A1 in view of Tu US 20060250248 A1 in view of Gauba US 20170323241 A1 and in further view of Bannister US 2013/0103456 A1.

As per Claim 4 Hegde does not teach the system of claim 3, wherein members of the set of other demands corresponding to actual demands are assigned a higher priority than members of the set of other demands corresponding to flow plan demands.  However, Bannister para. 30 teaches demands can further be sorted, by the computer system, into two groups: high priority demands and low priority demands (204). The process 204 of sorting the demands into high and low priority demands can be performed according to predefined sorting rules (e.g., as stored in memory). Such sorting rules can specify, for example, that any demands associated with actual customer orders are to be considered high priority demands and any demands associated with forecasted customer orders are to be considered low priority demands.  Both Hedge and Bannister are drawn to managing demands.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicant’s invention to modify the teachings of Hedge to include wherein members of the set of other demands corresponding to actual demands are assigned a higher priority than members of the set of other demands corresponding to flow plan demands as taught by Bannister to for a given time horizon, levels out customer demands in a manner that both achieves near-capacity manufacturing and, thereby avoids under-utilization of manufacturing resources and also ensures that at least some customer demands and, particularly, all high priority customer demands, are met (see Bannister para. 4)

As per Claim 5 Hegde does not teach the system of claim 4, wherein the members of the set of other demands corresponding to actual demands are assigned a priority based on an actual demand priority corresponding to respective of the actual demands.  However, Bannister para. 30 teaches demands can further be sorted, by the computer system, into two groups: high priority demands and low priority demands (204). The process 204 of sorting the demands into high and low priority demands can be performed according to predefined sorting rules (e.g., as stored in memory). Such sorting rules can specify, for example, that any demands associated with actual customer orders are to be considered high priority demands and any demands associated with forecasted customer orders are to be considered low priority demands.  Further, there is a need in the art for a production planning technique that, for a given time horizon, levels out customer demands in a manner that both achieves near-capacity manufacturing and, thereby avoids under-utilization of manufacturing resources and also ensures that at least some customer demands and, particularly, all high priority customer demands, are met. Both Hedge and Bannister are drawn to managing demands.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicant’s invention to modify the teachings of Hedge to include wherein the members of the set of other demands corresponding to actual demands are assigned a priority based on an actual demand priority corresponding to respective of the actual demands as taught by Bannister to for a given time horizon, levels out customer demands in a manner that both achieves near-capacity manufacturing and, thereby avoids under-utilization of manufacturing resources and also ensures that at least some customer demands and, particularly, all high priority customer demands, are met (see Bannister para. 4)

Claim 12, 13 recite similar limitation to those disclosed in claims 4-5 and are rejected for similar reason.  Further, Hedge teaches at least one computer-readable medium including instructions for pegging a demand to a supply in a supply chain that, when executed by at least one processor, cause the at least one processor to perform operations to perform the recited steps.  (see Hedge Claim 24)

Claim 20-21 recite similar limitation to those disclosed in claims 5-6 and are rejected for similar reason.  Further, Hedge teaches a method to perform the recited steps (see Hedge para. 55)

Claim(s) 6, 14, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hegde US 2003/0065415 A1 in view of Prasana US 2011/0270646 A1 in view of Wu US 2012/0054076 A1 in view of Tu US 20060250248 A1  in view of Gauba US 20170323241 A1 in view of Bannister US 2013/0103456 A1 as applied to Claim 4 and in further view of Jenkins US 2002/0188499 A1.

As per Claim 6 Hegde does not teach the system of claim 4, wherein the members of the set of other demands corresponding to flow plan demands are assigned a priority based on an activity priority corresponding to an activity node corresponding with respective of the flow plan demands.   However, Jenkins para. 153 teaches location Priority designates an order of precedence among locations in the event that supply is limited within the minimum allocation duration. Demands at locations with highest priority (1) are met first. Both Hedge and Bannister and Jenkins are drawn to managing demands.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicant’s invention to modify the teachings of Hedge in view of Bannister to include wherein the members of the set of other demands corresponding to flow plan demands are assigned a priority based on an activity priority corresponding to an activity node corresponding with respective of the flow plan demands as taught by Jenkins to meet customer requirements while minimizing inventory and maximizing profit by ensuring that a company is carrying the right inventory at the right locations (see Jenkins para. 7).

Claim 14 recites similar limitation to those disclosed in claim 6 and is rejected for similar reason.  Further, Hedge teaches at least one computer-readable medium including instructions for pegging a demand to a supply in a supply chain that, when executed by at least one processor, cause the at least one processor to perform operations to perform the recited steps.  (see Hedge Claim 24)

Claim 22 recites similar limitation to those disclosed in claim 6 and is rejected for similar reason.  Further, Hedge teaches a method to perform the recited steps (see Hedge para. 55)

Claim(s) 7, 8, 15, 16, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hegde US 2003/0065415 A1 in view of Prasana US 2011/0270646 A1 in view of Wu US 2012/0054076 A1 in view of Tu US 20060250248 A1 in view of Gauba US 20170323241 A1 as applied to Claim 1 and in further view of Cheng US 2009/0240544 A1.

As per Claim 7 Hegde does not teach the system of claim 1, wherein the instructions to generate the pegging subset further comprises instructions to: order the supply set of units based on an inventory status identifier of each member of the supply set of units.   However, Cheng para. 18 teaches after the order is processed at 109 to verify and confirm the various attributes associated with the order including, for example, the requested ship date, the desired service level, the order priority, etc., it is determined whether there is sufficient inventory available on-hand to fulfill the order at step 201. If inventory is available on-hand, the order is fulfilled from the on-hand inventory at step 202. Otherwise, it is checked at step 203 to determine if there is sufficient inventory available in transit (being shipped to the fulfillment center from supplier). If the in-transit inventory is available, the order is fulfilled from in-transit inventory at step 204. If not, a shipment order has to be placed to order supply from a supplier. In this situation, an optimal order fulfillment decision is made by taking into account the requested ship date at step 205 and the priority of the order at step 206, and by considering available multiple supply transportation modes at step 207. Both Hedge and Cheng are drawn to managing demands.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicant’s invention to modify the teachings of Hedge to include wherein the instructions to generate the pegging subset further comprises instructions to: order the supply set of units based on an inventory status identifier of each member of the supply set of units as taught by Cheng to minimize overall costs associates with inventory replenishment decisions (see para. 4).

As per Claim 8 Hegde does not teach the system of claim 7, wherein members of the supply set of units that have an inventory status identifier of beginning on hand are ordered first, members of the supply set of units having an inventory status identifier of expected receipts are ordered next, and the remaining members are ordered based on an activity priority corresponding to respective of the remaining members.   However, Cheng para. 18 teaches after the order is processed at 109 to verify and confirm the various attributes associated with the order including, for example, the requested ship date, the desired service level, the order priority, etc., it is determined whether there is sufficient inventory available on-hand to fulfill the order at step 201. If inventory is available on-hand, the order is fulfilled from the on-hand inventory at step 202. Otherwise, it is checked at step 203 to determine if there is sufficient inventory available in transit (being shipped to the fulfillment center from supplier). If the in-transit inventory is available, the order is fulfilled from in-transit inventory at step 204. If not, a shipment order has to be placed to order supply from a supplier. In this situation, an optimal order fulfillment decision is made by taking into account the requested ship date at step 205 and the priority of the order at step 206, and by considering available multiple supply transportation modes at step 207. Both Hedge and Cheng are drawn to managing demands.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicant’s invention to modify the teachings of Hedge to include wherein members of the supply set of units that have an inventory status identifier of beginning on hand are ordered first, members of the supply set of units having an inventory status identifier of expected receipts are ordered next, and the remaining members are ordered based on an activity priority corresponding to respective of the remaining members as taught by Cheng to minimize overall costs associates with inventory replenishment decisions (see para. 4).

Claim 15, 16 recites similar limitation to those disclosed in claim 7, 8 and is rejected for similar reason.  Further, Hedge teaches at least one computer-readable medium including instructions for pegging a demand to a supply in a supply chain that, when executed by at least one processor, cause the at least one processor to perform operations to perform the recited steps.  (see Hedge Claim 24)

Claim 23, 24 recites similar limitation to those disclosed in claim 7, 8 and is rejected for similar reason.  Further, Hedge teaches a method to perform the recited steps (see Hedge para. 55).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683